DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16 (the office believes 18 was intended in the specification instead, to designate the oxidizing agent) 18a, 66, 68.  
Additionally, the specification refers to the oxidizing catalyst as 18 instead of 20 ([0040]) and the diluent as 38b instead of 38c ([0046]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 6 and 18 are objected to because of the following informalities:  
Claim 5: the numbers “6 7” and “9 10” are not separated by commas.
Claim 6, it is improper to include periods throughout the claim. Periods should only be used for abbreviations and for ending punctuation.
Claim 18: the limitation “sulfur content greater than 0.5 (by weight)” appears to be a typo of –sulfur content greater than 0.5% (by weight)— (missing %).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim states that the catalyst is selected from bi-, tri-, tetra-, and penta-metallic oxides, but then proceeds to list elements from groups 1 and 2, groups 4, 5, 6, 7, 8, 9, 10, 11, and elements from groups 13, 14, and 15. Given the three different groupings, it is unclear whether a tri-metallic oxide (or tetra- or penta-) is required, or whether not all of the elements must be present, i.e. allowing for a bi-metallic oxide embodiment. As written, it is unclear which catalyst components are encompassed by the claimed embodiment.
Claim 12 recites the limitation "the oxidizing catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 12 to depend from claim 11 instead of claim 1.
Claim 15 recites the limitation "the feed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the feed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "high" in claim 16 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim or corresponding specification what temperature range is encompassed by recitation of “high temperature.” 
Further regarding claim 16, the claim limitation stating “where the feed for step b) ii) is a water/oil effluent from step a) and where after the HDP or the SDP…” makes it unclear which steps of b) i) and/or b) ii) are required by the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 6, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullen (US 2004/0200759), as evidenced by Yen et al (US 6,402,939).
Regarding claim 1, Cullen discloses a method for desulfurization of a heavy fuel oil containing sulfur comprising (see [0003]; [0019]):
a)	subjecting a heavy fuel oil to an ultrasonic oxidation process in the presence of an oxidizing agent to form a sulfone rich effluent (see [0013]; [0019], which discloses feed based on petroleum residuum based fuel oils);
b)	subjecting the sulfone rich effluent to a hydro catalytic sulfones decomposition process (hydrodesulfurization) to form a desulfurized heavy fuel oil (see [0014]-[0015]).
Cullen does not explicitly disclose that the oxidizing agent is aqueous, but discloses hydroperoxides as the oxidizing agent and incorporates by reference Yen as a suitable ultrasonic oxidative desulfurization process for carrying out step a) described above (see [0021]). In this regard, it is noted that Yen discloses an aqueous oxidizing agent based on hydroperoxide (see col. 2, lines 41-46). Accordingly, Cullen is considered to anticipate the claimed process.
Regarding claim 4, Cullen discloses wherein step b) includes processing the sulfone rich effluent through a hydro catalytic reactor (hydrotreater) having an oxidizing/desulfonating hydroprocessing catalyst containing molybdenum (see [0014]).
Regarding claim 6, Cullen discloses the process described above. Claim 6 limits the step b) ii), which is an alternate embodiment to b) i), but does not actually require that step b) ii) take place. Accordingly, given that Cullen discloses the claim step b) i), Cullen is considered to anticipate the claim for the same reasons discussed above.
Regarding claim 10, Cullen discloses wherein the oxidizing agent is an organic peroxide (see [0021]; also see Yen, incorporated by reference: col. 4, lines 41-56).
Regarding claim 16, Cullen discloses feeding the effluent from ODS directly to hydrodesulfurization (see [0014]). Accordingly, the feed thereto would inherently contain water and oil. Subsequent to the hydrodesulfurization, hydrogen sulfide (i.e. sulfur containing gas) is removed from the effluent through conventional processes (considered to teach the claimed separation process) to form the desulfurized oil (see [0014]; [0024]).
Regarding claim 17, Cullen discloses where steps a) and b) are controlled to form a desulfurized heavy fuel oil having a sulfur content less than 0.5% by weight (see [0023], 500 ppmw).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, as applied to claim 1, in view of Sajkowski et al (US 5,200,060).
Regarding claims 2 and 3, Cullen does not disclose a catalyst for step b) selected from among those claimed.
Sajkowski is directed to a hydrotreating process and discloses a catalyst for such comprising Mo2C (see col. 3, lines 9-19 and 53-59; molybdenum carbide also teaches the limitations of claim 3, i.e. metallic carbides). Sajkowski discloses that the catalyst provides for effective hydrotreating of heavier, high sulfur-containing hydrocarbon feedstocks (see col. 3, lines 1-6).
The office notes that heavy fuel oil is a heavier, high sulfur-containing hydrocarbon feedstock.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use a molybdenum carbide (Mo2C) catalyst, as suggested by Sajkowski, in the hydrotreating step of Cullen, in order to provide a catalyst which is effective for the hydrodesulfurization of the heavy hydrocarbon material.
Regarding claim 7, Sajkowski discloses wherein the catalyst includes a solid support selected from alumina, silica, and silica-alumina (see col. 4, lines 1-5 and 13-15, control of physical properties).
Regarding claim 8, Sajkowski discloses the catalyst having a surface area of at least about 30 m2
Regarding claim 9, Sajkowski discloses wherein the catalyst has a porosity in the range of 100 to 200 Angstroms (10 to 20 nm) (see col. 4, lines 24-25), within the claimed range.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen, as applied to claim 1, in view of Wang et al (US 5,130,285).
Regarding claim 5, Cullen discloses a catalyst comprising Co/Mo or Ni/Mo (see [0014]), but does not explicitly disclose the claimed mixed metallic oxides.
Wang discloses hydrodesulfurization (HDS) of fuel oil using a Co/Mo catalyst supported on a carrier of titanium-zirconium-molybdenum mixed oxides (see Abstract, i.e. a tri-metallic oxide). Wang discloses that the catalyst is more active than conventional CoMo/alumina catalysts in the application of HDS (see col. 9, lines 20-30).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Cullen by using a catalyst as described in Wang for the hydrodesulfurization step, i.e. comprising a titanium-zirconium-molybdenum mixed oxide, in order to utilize a catalyst with improved activity in comparison to conventional CoMo/alumina catalysts.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, as applied to claim 1, in view of Soloveichik et al (US 2009/0242459).
Regarding claims 11 and 12, Cullen does not disclose wherein step a) includes addition of an oxidizing catalyst.
Soloveichik is directed to oxidative desulfurization of fuel oil. Oxidative desulfurization (ODS) entails contacting the fuel oil with an oxidizing agent (peroxide) and a water soluble acid selected from formic acid and acetic acid (see [0012]; [0019]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include acetic acid and/or formic acid in the oxidative desulfurization step of Cullen, as suggested by Soloveichik, in order to enhance the sulfur removal from the fuel oil (see [0037]).
Regarding claim 13, Cullen does not disclose wherein step a) includes the addition of a diluent.
Soloveichik discloses the ODS step including the addition of a hydrocarbon diluent (see [0006]; [0020]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to add a hydrocarbon diluent to the ODS step in Cullen, as suggested by Soloveichik, in order to assist in processing the heavy fuel oil material.
Regarding claims 14 and 15, Cullen does not disclose subjecting the sulfone rich effluent of step a) to aqueous phase removal to recover oxidizing catalyst, water and diluent, if present.
Soloveichik discloses separation of the aqueous phase from the ODS effluent (see [0034]). Oxidizing catalyst and diluent are also recovered (see [0029]; [0038]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include a separation step on the ODS effluent in the process of Cullen, as suggested by Soloveichik, in order to remove the aqueous phase therefrom. In this modification, the feed for step b) would be a water-free effluent from step a).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen, as applied to claim 1.
Regarding claim 18, Cullen discloses where steps a) and b) are controlled to form a desulfurized heavy fuel oil having a sulfur content less than 0.5% by weight (see [0023], 500 ppmw). While Cullen does not explicitly disclose the sulfur content of the heavy fuel oil feed, it is necessarily greater than 500 ppmw, given that the process reduces to this level (therefore overlapping the claimed range). Furthermore, heavy fuel oils typically contain high levels of sulfur. The selection of a suitable feedstock, i.e. one having a sulfur content as claimed, to subject to the process of Cullen amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a 

Note Regarding Claim 6
As discussed above in the prior art claim rejection(s), the scope of claim 6 does not actually limit the process to requiring step b) ii). However, the office notes that, if Applicant amends the claim(s) to require b) ii) and the catalysts set forth therein, the claimed subject matter therein is considered patentable over the prior art.
In this regard, the office notes that the claimed catalysts are not taught or suggested in the prior art for the purpose of carrying out a steam catalytic sulfone decomposition process downstream of oxidative desulfurization.
Patel et al (US 3,668,117) discloses a desulfurization process comprising serial steps of oxidation and water treatment. The water treatment step is in the presence of a catalyst selected from sodium oxide, potassium oxide, and calcium oxide, supported on alumina (see claim 1). At the reaction temperature conditions, it is expected that the water would be in the vapor phase (steam).
Bodnick et al (US 4,203,828) discloses hydrodesulfurization in the presence of steam and a catalyst (see Abstract; col. 1, lines 48-64). The catalyst is any conventional HDS catalyst (see col. 3, lines 20-42).
Accordingly, neither of the above references discloses a catalyst within the scope of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772